Exhibit NEWS RELEASE COMPUWARE CORPORATION Corporate Headquarters One Campus Martius · Detroit, Michigan 48226 (313) 227-7300 For Immediate Release October 7, 2009 Compuware to Acquire Gomez Category Frontrunners Unite to Deliver the First Unified Solution for Optimizing Application Performance Across the Enterprise-Internet Delivery Chain DETROIT and LEXINGTON, Mass.October 7, 2009Compuware Corporation (NASDAQ:CPWR) and Gomez today announced the signing of a definitive agreement for Compuware to acquire privately-held Gomez, Inc. Compuware is the world's leading application performance management software company, and Gomez is the leader in Web application experience management. The $295 million cash acquisition is expected to close in November of 2009. “Together, Compuware and Gomez provide the industry’s only unified Application Performance Management solution, spanning the Enterprise and Internet,” said Compuware President and Chief Operating Officer Bob Paul. “For business and IT executives who are moving more business-critical applications onto the Internet, Compuware can now offer unified visibility, isolation and resolution of application performance problems from the data center to the customer. Competitive offerings only cover isolated portions of the Enterprise-Internet application delivery chain.” Headquartered in Lexington, Massachusetts, Gomez employs 272 people around the world.
